Per Curiam.
The principles which govern this cause have already been settled by this court. 6 How. 526. Smith v. Berry, 1 S. & M. 321. Addison v. Eldridge, Ib. 514. The commissioners of insolvency did not include the claim of the appellant, Powell, in the report which they made to the probate court. There is no evidence that his claim was before them until the report had been made. At a subsequent term, he filed his petition, praying for the appointment of other commissioners, to whom his claim might be submitted, those previously appointed having been discharged, when they made their report. The court very properly refused this application, and from this order of refusal, the appeal is taken.
The judgment of the probate court is affirmed.